Exhibit 10.9.2

FORM OF STOCK OPTION AWARD

[NAME]

Congratulations!

On [date], Leggett & Platt, Incorporated (the “Company”) awarded you Stock
Options under the Company’s Flexible Stock Plan (the “Stock Option Plan”). You
were granted an option to buy [            ] shares of the Company’s Common
Stock at the price of [$            ] per share.

The option will expire ten (10) years from the date of grant, will be subject to
the Terms and Conditions – Non-Qualified Stock Option Award ([2010] Grant)
attached and will become exercisable as follows:

 

    

May Be Purchased

# of Shares

  

Not Before

  

Not After

[33%]

   [1 year, 6 months from grant date]    [expiration date]

[33%]

   [2 years, 6 months from grant date]    [expiration date]

[34%]

   [3 years, 6 months from grant date]    [expiration date]

By exercising this option, you confirm that you understand and agree that the
stock options being granted by the Company to you are granted subject to the
attached Terms and Conditions – Non-Qualified Stock Option Award and the Stock
Option Plan, and that such terms and conditions are included in this Agreement
by reference.

The Company’s most recent Summary of the Flexible Stock Plan – Options is also
attached. The Annual Report to Shareholders is not enclosed but is available
upon request to the Corporate Human Resources Department.

 

This award letter and the enclosed materials are part of a prospectus covering
securities that have been registered under the Securities Act of 1933. Neither
the Securities & Exchange Commission nor any state securities commission has
approved or disapproved these securities or determined if this prospectus is
truthful or complete.



--------------------------------------------------------------------------------

Form of Non-Qualified Stock Option Award

Terms and Conditions

Definitions

 

Committee    A Committee of non-employee directors (or their designees) who
administer the Stock Option Plan Exercise Price    The number of shares being
purchased under the Option times [fair market value of the shares on the option
grant date] Expiration Date    [ten years from the option grant date] Fair
Market
Value    The closing price of the Company’s common stock on the trading day
immediately preceding the Option exercise date, or in the event a simultaneous
sale has occurred at the time of exercise through a contractually arranged
captive broker, the sale price of the exercised shares Option    The
Non-Qualified Stock Option Award and these Terms and Conditions Option Shares   
The number of L&P shares set out on the Option Award that may be purchased under
the Option Morgan Stanley
Smith Barney    The brokerage firm with which the Company has contracted to
provide stock option services, currently Morgan Stanley Smith Barney, or any
successor firm if applicable Stock Option Plan    The Leggett & Platt,
Incorporated Flexible Stock Plan, as amended

 

1. Exercise of Option

The Option may be exercised in whole or in part through Morgan Stanley Smith
Barney (MSSB). To set up your account, call 888-873-1194. To exercise your
Option, contact MSSB by phone at 888-609-3534 (US participants) or 312-419-3264
(international participants) or online at www.benefitaccess.com. If contact
information should change during the term of this Option, contact the Human
Resources Department – Compensation Section at (417) 358-8131.

Your Option exercise is contingent upon timely receipt of payment by MSSB. By
exercising the Option you agree that the Option is subject to these terms and
conditions.

 

2. Payment of Exercise Price

Payment of the Exercise Price for Option Shares will be made either:

 

  a) in cash (cashier’s check, bank draft, or money order); or



--------------------------------------------------------------------------------

  b) by delivering or attesting to ownership of L&P Stock owned by you (and held
for at least six months) having a Fair Market Value equal to the Exercise Price;
or

 

  c) by any combination of cash and L&P Stock.

 

3. Termination of Employment; Nonassignability

 

  3.1. Termination of Employment. If your employment is terminated by reason of
discharge or voluntary quit, you may exercise the Option within 3 months after
such termination, but (i) only to the extent the Option was exercisable on the
termination date, and (ii) not later than the Expiration Date. However, if
employment is terminated “for cause,” your full interest in the Option will
terminate immediately upon such termination and all rights to the Option will
cease. “For cause” means termination for any of the following reasons:
(i) conviction of a crime involving the theft or willful destruction of money or
other property of the Company or conviction of any crime involving moral
turpitude or fraud; (ii) continued and repeated violations of specific
directions of the Company; or (iii) dishonesty, willful gross neglect or willful
gross misconduct in the performance of duties.

 

  3.2. Retirement. If your employment is terminated due to Retirement (as
defined below), your rights under the Option will continue to vest and remain
exercisable until 3 years and 6 months after the Retirement date (but not later
than the Expiration Date). “Retirement” means you terminate employment (i) on or
after age 65, or (ii) on or after age 55 if you have at least 20 years of
service with the Company or any company or division acquired by the Company.

 

  3.3. Disability. If your employment is terminated due to Disability (as
defined below), you may exercise the Option within 2 years after such
termination, but (i) only to the extent the Option was exercisable on the
termination date, and (ii) not later than the Expiration Date. “Disability”
means the inability to substantially perform your duties and responsibilities by
reason of any accident or illness that can be expected to result in death or to
last for a continuous period of not less than 1 year. If you are terminated due
to Disability and you meet the Retirement conditions specified in Section 3.2,
your termination will be treated in accordance with the Retirement provisions in
Section 3.2.

 

  3.4. Death. If you die within the post-termination period referred to in
Sections 3.1, 3.2 or 3.3, or while employed by the Company or a Subsidiary, the
beneficiary designated pursuant to Section 3.6 may exercise the Option within 1
year after your death, but (i) only to the extent the Option was exercisable on
the date of death, and (ii) no later than the Expiration Date. If you have no
designated beneficiary, the right to exercise will extend to the personal
representative of your estate or the person to whom the Option has been
transferred by will or the laws of descent and distribution.

No transfer of the Option, other than by filing a written designation of
beneficiary as provided in Section 3.6, will bind the Company unless the Company
has been furnished with written notice of the transfer and a copy of the will
and/or such other evidence as the Committee may require to establish the
validity of the transfer. No transfer will be effective unless the transferee
accepts the terms and conditions of the Option.



--------------------------------------------------------------------------------

  3.5. Leave of Absence. In determining whether your employment has been
terminated for purposes of exercising the Option, the employment relationship
will be treated as continuing intact while you are on military, sick leave, or
other bona fide leave of absence if (i) the Company does not terminate the
employment relationship or (ii) your right to re-employment is guaranteed by
statute or by contract.

 

  3.6. Non-Transferability of Rights; Designation of Beneficiaries. You may not
transfer the Option except by will or the laws of descent and distribution or as
provided in this Section. During your lifetime, only you may exercise the
Option.

You may file with the Company a written designation of a beneficiary or
beneficiaries to exercise your stock options in the event of your death. You may
revoke or change a beneficiary designation. Any such beneficiary designation
will be controlling over any other disposition; provided, however, that if the
Committee is in doubt as to the right of any such beneficiary to exercise your
stock options, the Committee may determine to recognize only an exercise by the
personal representative of your estate.

 

4. Withholding

When you exercise the Option, the Company may withhold from the Option Shares
any amount required to satisfy applicable tax laws (at the Company’s required
withholding rate). Alternatively, the Company may require you to settle the tax
liability in cash.

 

5. Noncompetition

For two years after you exercise any portion of this Option, you will not
directly or indirectly (i) engage in any Competitive Activity, (ii) solicit
orders from or seek or propose to do business with any customer of the Company
or its subsidiaries or affiliates (collectively, the “Companies”) relating to
any Competitive Activity, or (iii) influence or attempt to influence any
employee, representative or advisor of the Companies to terminate his or her
employment or relationship with the Companies. “Competitive Activity” means any
manufacture, sale, distribution, engineering, design, promotion or other
activity that competes with any business of the Companies in which you were
involved as an employee, consultant or agent.

If you violate the preceding paragraph, then you will pay to the Company any
Option Gain you realized from exercising all or any portion of this Option.
“Option Gain” is equal to (i) the number of shares purchased under the Option
times the Fair Market Value of L&P Stock on the date the Option is exercised,
minus (ii) the Exercise Price, and minus (iii) any non-refundable taxes paid by
you as a result of such exercise.

If any restriction in this section is deemed unenforceable, then you and the
Company contemplate that the appropriate court will reduce the scope or other
provisions and enforce the restrictions set out in this section in their reduced
form. The covenants in this Section are in addition to any similar covenants
under any other agreement between the Company and you.



--------------------------------------------------------------------------------

6. Stock Option Plan Controls

The Option is subject to the Stock Option Plan, which is incorporated by
reference. In the event of any conflict, the Stock Option Plan will control over
the Option. All capitalized terms have the meanings given them in the Stock
Option Plan unless otherwise defined herein or unless the context clearly
indicates otherwise. Upon request, a copy of the Stock Option Plan will be
furnished to you.

 

7. Non-Qualified Stock Option

The Option is not designed to be an “Incentive Stock Option” under Section 422
of the Internal Revenue Code. The Option is a non-qualified option.

 

8. Other

In the event of a Change in Control of the Company, all shares granted under the
Option Award will immediately become exercisable.

The Committee may in its discretion accelerate the time at which all or any part
of the Option becomes exercisable.

In the absence of any specific agreement to the contrary, the grant of the
Option to you will not affect any right of the Company or its Subsidiaries to
terminate your employment or your right to resign from employment.

If this Option was translated into a language other than English and the
translation differs from the English version, the English version will control.

The Company maintains the right to suspend your right to exercise an Option
while the Company or an agent of the Company is investigating conduct that may
constitute grounds to terminate you “for cause.”

This Option is entered into and accepted in Carthage, Missouri. The Option will
be governed by Missouri law, excluding any conflicts or choice of law provision
that might otherwise refer construction or interpretation of the Option to the
substantive law of another jurisdiction.

Any action or proceeding arising from or related to this Option is subject to
the exclusive venue and subject matter jurisdiction of the Circuit Court for
Jasper County, Missouri or the United States District Court for the Western
District of Missouri, and the parties agree to submit to the jurisdiction of
such Courts. The parties also waive the defense of an inconvenient forum and
agree not to seek any change of venue from such Courts.